UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 PRICE, et al.,                                                :
                                          Plaintiffs,          :
                                                               :   17 Civ. 0614 (LGS)
 -against-                                                     :
                                                               :          ORDER
 L’OREAL USA, INC., et al.,                                    :
                                          Defendants.          :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendants filed a letter motion for leave to file under seal one exhibit and to

filed with redactions certain portions of the memoranda of law, statements of undisputed fact, and

accompanying exhibits filed as part of the parties’ cross-motions for summary judgment (Dkt.

No. 253);

        WHEREAS, certain of the documents filed under seal were filed ex parte (Dkt. Nos. 264,

269, 270, 271)

        WHEREAS, pursuant to this Court’s new electronic sealing system, any order granting a

motion to seal includes a list of the names of all parties and attorneys who shall be granted access

to the sealed documents. It is hereby

        ORDERED that, by March 27, 2020, Defendants shall file a letter in support of their

letter motion to seal, attached to which Defendants shall provide a list of the parties and attorneys

who should have access to the sealed filings. Defendants shall further explain, if applicable, why

any of the sealed filings should be restricted to only certain parties.

Dated: March 24, 2020
       New York, New York
